TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00100-CV



                                  James E. Wade, Appellant

                                                 v.

      Johnny Wade, Individually; Amanda Wade, Individually; and Amanda Wade,
           as the Independent Executor of the Estate of Edell Wade, Appellee


             FROM THE COUNTY COURT AT LAW OF BURNET COUNTY
            NO. P9127, THE HONORABLE W. R. SAVAGE, JUDGE PRESIDING



                                          ORDER


PER CURIAM

              The mandate in this cause issued by the Court on August 1, 2017 is hereby withdrawn.

              It is ordered on August 4, 2017.



Before Chief Justice Rose, Justices Field and Shannon